03/22/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 20-0612                            Case Number: DA 20-0612




__________________________________________________________________
  IN RE THE MARRIAGE OF

 DORRE J. WEBSTER,

              Petitioner/Appellee,               ORDER DISMISSING
                                                 APPEAL
 vs.

 WILLIAM J. WEBSTER,

              Respondent/Appellant.


       This matter came before the Court on the parties’ Stipulated Motion to

Dismiss, filed pursuant to M.R.App. P. 16(5). Having considered the same, and for

good cause shown,

       IT IS HEREBY ORDERED that this matter is dismissed.

       DATED and electronically signed as indicated below.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          March 20 2021